


110 HR 5498 IH: To increase the cap on the obligation of receipts for the

U.S. House of Representatives
2008-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5498
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2008
			Mr. Poe (for himself,
			 Mr. Costa,
			 Mr. Weiner,
			 Mr. Braley of Iowa, and
			 Mr. Reichert) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To increase the cap on the obligation of receipts for the
		  Crime Victims Fund.
	
	
		1.Increase of cap on the
			 obligation of receipts for the Crime Victims FundSection 513 of Division B of the
			 Consolidated Appropriations Act, 2008 (Public Law 110–161) is amended by
			 striking $590,000,000 and inserting
			 $661,000,000.
		
